DETAILED ACTION
This action is in response to amendments filed August 26th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 9-16 are pending. Claim 12 stands withdrawn as being directed to a nonelected species.
Claim Objections
Claim 10 is objected to because of the following informalities:
In lines 3 and 7 of claim 10, the word “feature” should be corrected to “features”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 9-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the first and second profile elements of the corner element are reaching from the corner where they meet until the height of the associated first and second end surface, respectively, of the corner element meeting the respective central slot in the respective outer side surface of the first and second supporting profile, respectively”. It is unclear from the limitation exactly what Applicant is intending to claim, as it is unclear how the first and second profile elements reach from a corner. It is also unclear what the language “of the corner element meeting the respective central slot in the respective outer side surface of the first and extend from a corner where they meet until the height of the associated first and second end surface, respectively, of the corner element, and wherein the first and second profile elements meets, respectively”.
Claim 11 states the limitation “wherein at least the first or the second free end of the angle connector forms a passive means of fixation in the form of a bolt”. It is unclear from the claim as to whether the passive means of fixation in either the first or second free end is intended to be referring to the first/second passive fixation elements of claim 9, or if Applicant is intending to introduce a limitation within the claim directed to either the first or second free end. For the purpose of this action, Examiner will read this limitation as “wherein at least the first or second passive fixation elements of at least the first or second free ends, respectively, of the angle connector is in the form of a bolt”.
Claim 11 also states that the bolt is “associated with a sleeve with a cross bore receiving the bolt… an inner threading at a free end of the sleeve… a locking screw with a conical end that can be screwed into the inner threading”. It is unclear from the claim as to whether the sleeve associated with the bolt and locking screw are intended to further limit the active fixation elements of claim 9, or if Applicant is intending to introduce the sleeve and locking screw as 
Claim 14 recites the limitation “wherein the corner element comprises a second and a first mounting surface on interior sides located opposite the two perpendicular first and second outer sides”. There is insufficient antecedent basis for the two perpendicular first and second outer sides within the claim, however, the Examiner does note cancellation of a limitation in claim 9 reciting “wherein the first and second profile elements are provided on two outer sides of the corner element that are positioned perpendicular to each other, respectively”. It is unclear as to whether Applicant mistakenly cancelled this limitation, or is intending to introduce a new pair of perpendicular outer sides of the corner element. For the purpose of this action, the Examiner will include the scope of this cancelled limitation in claim 14, in order to provided antecedent basis for the two perpendicular first and second outer sides.
Claim 14 further recites the limitation “the counter mounting surface”. There is insufficient antecedent basis for this limitation in the claim. However, based upon the remarks provided by the Applicant, Examiner recognizes that Applicant is intending to recite that each free end has a counter mounting surface that is to mounted onto the associated mounting surfaces of the corner element. In order to cure the above deficiencies, and without departing from the scope of the claim as best understood by the Examiner, claim 14 will be interpreted as reading as:
“The combination according to claim 10,
wherein the first profile element is provided on a first outer side of the corner element,
wherein the second profile element is provided on a second outer side of the corner element,
wherein the first and second outer sides are perpendicular to each other,
wherein the corner element comprises a second and a first mounting surface on interior sides located opposite the 
wherein the first free end and the second free end are provided as separate free end pieces, 
wherein the first free end includes a first counter mounting surface opposite the corner element and designed for being mounted onto the first mounting surface,
wherein the second free end includes a second counter mounting surface opposite the corner element and designed for being mounted onto the second mounting surface, and
wherein fixation elements are provided for connecting the corner element with the associated separate free end pieces.”
As a result of Examiner’s interpretation of claim 14, Examiner will interpret claim 15 as reading as “wherein the first and second mounting surfaces each form a cavity for a form-fitting absorption of the first and second counter mounting surfaces, respectively”, in order to properly include the limitations of the first and second counter mounting surfaces.
	Claim 16 recites the limitation “wherein the first and second profile elements provided at the two perpendicular first and second outer sides”. There is insufficient antecedent basis for the two perpendicular first and second outer sides within the claim, however, the Examiner does note cancellation of a limitation in claim 9 reciting “wherein the first and second profile elements are provided on two outer sides of the corner element that are positioned perpendicular to each other, claim 16, in order to provided antecedent basis for the two perpendicular first and second outer sides. 
	Further, claim 16 recites the limitation “the corner edge”. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether Applicant is intending to refer to the corner that the first and second profile elements extend from in claim 9, or if Applicant is attempting to introduce a new limitation within the claim. For the purpose of this action, Examiner will interpret this limitation as being directed to the corner of claim 9.
As such, Examiner will interpret claim 16 as reading as “wherein the first and second profile elements are provided at of the corner element, respectively, and wherein the first and second profile elements feature a profile wall surface and a centered slot with indentations, such that the perpendicular profile wall surfaces meet at the corner 
Claim Rejections - 35 USC § 103
Claims 9-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amstadt (DE-2833428) in view of Vestergaard-Jensen (US 8,528,188; hereinafter VJ) and Bruder (US 6,223,917).
Regarding claim 9, Amstadt discloses a combination (Fig. 1-7, with specific focus on the embodiment of Fig. 1-2) comprising:
	an angle connector (comprising corner element 11 and free ends 15);
	a first supporting profile (25); and
	a second supporting profile (25’),

	wherein the first supporting profile comprises:
		a first cavity (wherein the cavity receives the free end as seen in Fig. 1),
		a first outer side surface (see Annotated Fig. 1 below), and
		a first active fixation element (19),
	wherein the second supporting profile comprises:
		a second cavity,
		a second outer side surface, and
		a second active fixation element (as the second supporting profile 25’ is connected to the corner element in the same manner as the first supporting profile, the second supporting profile has a second cavity receiving a second free end, a second outer side surface, and a second active fixation element; see Annotated Fig. 1),
	wherein the angle connector comprises:
	a corner element (11), having a first end surface (the surface from which the first free end extends from) and a second end surface (the surface from which the second free end extends from) that are aligned perpendicular to each other (as seen in Fig. 1),
	a first free end (15) extending beyond the first end surface and to be inserted into the first cavity of the first supporting profile (as seen in the figures),
	a second free end (which is identical to the first free end and received in the cavity of the second supporting profile) extending beyond the second end surface and to be inserted into the second cavity of the second supporting profile (the second free end will extend beyond the 
	wherein the first free end of the angle connector is oriented orthogonally to its second free end (as seen in the figures),
	wherein the first free end of the angle connector has a first passive fixation element (bolt 18), wherein the second free end of the angle connector has a second passive fixation element (the second free end also has the passive fixation element 18),
	wherein the first free end of the angle connector can be detachably connected to the associated first supporting profile by way of the complementary first active fixation element (the first free end of the angle connector is detachably connected to the first supporting profile by means of the active fixation element 19), 
	wherein the second free end of the angle connector can be detachably connected to the associated second supporting profile by way of the complementary second active fixation element (the second free end of the angle connector is detachably connected to the second supporting profile by means of the active fixation element 19),
	wherein the corner element comprises a first and second profile element with a central slot (see Annotated Fig. 1), and
wherein the first and second profile elements of the corner element extend from the corner where they meet until the height of the associated first and second end surface, respectively, of the corner element (it can be seen in Annotated Fig. 1 that the first and second profile elements reach from the corner where they meet to the height of the first and second end surfaces).

    PNG
    media_image1.png
    435
    757
    media_image1.png
    Greyscale

Annotated Figure 1
	Amstadt does not explicitly disclose wherein the first and second passive fixation elements are complementary to the first and second active fixation elements, respectively, nor wherein the first outer side surface of the first supporting profile and the second outer side surface of the second supporting profile each comprises a slot being centrally oriented in a respective outer side, and wherein the first and second profile elements meet the respective central slot in the respective outer side surface of the first and second supporting profiles, respectively.
	VJ (Fig. 1-7C) teaches of the joining of two members (100, 200 in Fig. 5) by means of a passive fixation element in the form of a bolt (12), that is complementary with an active fixation element (comprising 16, 18), wherein the bolt protrudes beyond the member (100, Fig. 6) and has a conical cavity (28) in its cylinder mantle, and wherein the bolt is received in a cross bore (54) of a sleeve (16) of the active fixation element, and wherein the sleeve has a free end with inner threading (50), which receives a locking screw (18) with a conical end (62 Fig. 4), which is received in the conical cavity of the bolt (Col. 3 lines 46-49), allowing the two members to be joined together. 

	Bruder (Fig. 1-3) teaches of a similar connection between an angle connector (2) and supporting profiles (1), wherein the profiles each comprise a slot being centrally oriented in a respective outer side (slots 8) of the profiles, such that they align with slots (11) of the angle connector, wherein the slots are formed by indentations (16), such that strips (10) are able to be inserted within the slots of the profiles and the angle connector, as a means to further secure the support profiles to the angle connector.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Amstadt with the teachings of Bruder, to have slots formed by indentations that are centrally oriented on the first and second outer sides of the first and second supporting profiles, respectively, as well as the first and second profile elements of the corner element of the angle connector, in order for strips to be secured within the slots, yielding the predictable result of providing a stronger connection between the angle connector and the supporting profiles. In doing such, this would have the first and second profile elements meet the 
	Regarding claim 10, Amstadt discloses wherein the first free end of the angle connector in the portion extending over the corner element features a body with a cuboid outer form for form-fitting absorption into a complementary recess in the first cavity of the first supporting profile, and
	wherein the second free end of the angle connector in the portion extending over the corner element features a body with a cuboid outer form for form-fitting absorption into a complementary recess in the second cavity of the second supporting profile
(it can be seen in the figures that the free ends 15 extend over the corner element and are in the form of a cuboid body, as the recesses 13 which receive the free ends are cuboid in nature, and the outer surface of the free ends are form fitted and received within recesses defined by the cavities of the first and second supporting profiles).
	Regarding claim 11, Amstadt, as modified by VJ, discloses wherein at least the first or second passive fixation elements of at least the first or second free ends, respectively, of the angle connector is in the form of a bolt (18) protruding beyond the cuboid body (as has been modified in claim 9) having a cylinder mantle (i.e. the body of the bolt), comprising a conical cavity in the cylinder mantle (as has been modified in claim 9), the bolt being associated with a sleeve with a cross bore for receiving the bolt (as has been modified in claim 9) and an inner threading at a free end of the sleeve for applying the sleeve on the respective supporting profile (as has been modified in claim 9), such that the first or the second supporting profile can be tightened against the corner element by means of a locking screw with a conical end that can be screwed into the inner threading (as has been modified in claim 9).
	Regarding claim 13, Amstadt discloses wherein the first and the second free end of the angle connector are connected in one piece with the corner element (the first and second free ends joining the supporting profiles to the corner element are connected in one piece to the corner element by way of the fixation means 18).
	Regarding claim 14, Amstadt discloses wherein the first profile element is provided on a first outer side of the corner element (it can be seen in Annotated Fig. 1 that the first profile element is provided on a first outer side of the corner element),
	wherein the second profile element is provided on a second outer side of the corner element (it can be seen in Annotated Fig. 1 that the second profile element is provided on a second outer side of the corner element),
	wherein the first and second outer sides are perpendicular to each other (as seen in Annotated Fig. 1),
	wherein the corner element comprises a second and a first mounting surface on interior sides located opposite the perpendicular first and second outer sides, respectively (see Annotated Fig. 2 below),
	wherein the first free end and the second free end are provided as separate free end pieces (it can be seen that the free end pieces are separate from the corner element),
	wherein the first free end includes a first counter mounting surface opposite the corner element and designed for being mounted onto the first mounting surface (see Annotated Fig. 2),
	wherein the second free end includes a second counter mounting surface opposite the corner element and designed for being mounted onto the second mounting surface (see Annotated Fig. 2), and


    PNG
    media_image2.png
    403
    820
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 15, Amstadt discloses wherein the first and second mounting surfaces each form a cavity for a form-fitting absorption of the first and second counter mounting surfaces, respectively (first and second mounting surfaces form cavities 13 for absorption of first and second counter mounting surfaces).
	Regarding claim 16, Amstadt, as modified by Bruder, discloses wherein the first and second profile elements are provided at perpendicular first and second outer sides of the corner element, respectively (it can be seen in Annotated Fig. 1 that the first and second profile elements are provided on perpendicular first and second outer sides of the corner element), and wherein the first and second profile elements feature a profile wall surface and a centered slot with indentations (as the first and second profile elements are formed on sides of the corner element, there will be a profile wall surface forming such sides; further, there are centered slots with indentations as has been modified in claim 9), such that the perpendicular profile wall surfaces meet at the corner of the corner element (the profile wall surfaces that form the first and . 
Response to Arguments
The amendments to the claims and specification filed August 26th, 2021 have been received and overcome the previous objections and claim rejections, however, note the new grounds of rejection under 35 U.S.C. 112 (b) and 35 U.S.C. 103 in lieu of the amended claims.
Applicant's arguments filed August 26th, 2021 have been fully considered, but are moot in view of the new grounds of rejection issued under new prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678           

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678